NARRATIVE APPRAISAL OF 13523  13549  96th AVENUE SURREY, BC PREPARED FOR SURREY CENTRAL CITY HOLDINGS LTD. PREPARED BY C.D. (CHRIS) BLANCHETTE, AACI, P. APP. October 10, 2008 File No. 08-181 Surrey Central City Holdings Ltd. 7797 Jensen Place Burnaby, BCV5A 2A7 Attention: Mr. Abdul Ladha, President Dear Sir: Re: Appraisal of 13523 - 13549 - 96th Avenue, Surrey, BC. (A Proposed Development) In accordance with your request, we have prepared a Narrative Appraisal Report on the property referenced above. The purpose of this report is to provide an opinion of the market value of the fee simple interest in this property, as at the date specified below. This is a prospective valuation as the project under review has not been constructed as at the date of this writing. After inspecting the property and analyzing the available and most suitable market evidence, we have formed the opinion that the market value of the subject property, assuming normal market exposure, full completion, and the issuance of appropriate occupancy permits, as of September 24, 2008 , was: Gross Retail Value of Project Potential Gross Profit From Project $ 2,500,000 Present Value of Site with Approvals in Place $ 2,941,000 This appraisal report has been prepared exclusively for Surrey Central City Holdings Ltd., and it is understood that it will be used for first mortgage lending purposes. The supporting data, upon which this estimate is based, is contained in the accompanying report, subject to the Assumptions and Limiting Conditions contained within the body of the document. This material reflects our best judgement in light of the information available at the time of preparation. We accept no responsibility for damages, if any, suffered by any third party as a result of decisions made or actions taken that may be based on this report. Respectfully submitted, COLLINGWOOD APPRAISALS LTD. C.D. (Chris) Blanchette, AACI, P.App. Real Estate Appraiser & Consultant PHOTOGRAPHS OF SUBJECT PROPERTY VIEW OF 13 96TH AVENUE VIEW OF 13 96TH AVENUE TABLE OF CONTENTS EXECUTIVE SUMMARY Purpose and Function of Report Property Rights Appraised Sales History and Ownership Definition of Market Value Scope of the Appraisal REGIONAL/AREA ANALYSIS NEIGHBOURHOOD ANALYSIS DESCRIPTION OF SUBJECT PROPERTY Site Description Description of Improvements Site Review ASSESSMENTS AND TAXES ZONING MARKET CONDITIONS HIGHEST AND BEST USE METHODS OF VALUATION COST APPROACH TO VALUE Land Sales Estimate of Depreciated Improvement Value DIRECT COMPARISON APPROACH TO VALUE Estimate of Value by the Direct Comparison Approach RECONCILIATION AND FINAL ESTIMATE OF VALUE CERTIFICATION SCHEDULE A Copy of Certificate of Title SCHEDULE B Excerpts of Zoning Bylaw EXECUTIVE SUMMARY Property Address 13523 - 13549 - 96th Avenue, Surrey, BC (A Proposed Development) Legal Descriptions Lot 3 Block 5 North Section 34 Range 2 West Plan 12954. Lot 207 Section 34 Range 2 West Plan 51457. Strata Lots 1 and 2 Section 34 Range 2 West Strata Plan NWS652 Parcel Identifier Numbers 009-756-256; 004-947-274; 001-475-649; 001-475-657 Registered Owner Surrey Central City Holdings Ltd. Assessments and Taxes (2008) Roll Numbers 2340020128; 2340856024; 2340981013; 23408981025 Land $ 987,000 Improvements $ 331,300 Total $ 1,318,300 Gross Taxes $ 7,233.81 Type of Property Residential DevelopmentLand and Proposed Multi-Family Condominium Project (Not Yet Constructed) Site Area Gross Area: 48,952.50 ft2; Net Usable: 26,833.47 ft2. GrossBuilding Area 53,719.36 Ft2; Net Residential Saleable Space: 46,452 Ft2 No. of Suites/Mix 76 Units; 8 Studio; 53  1-Bedroom; 15  2-Bedroom Zoning Currently RF, Residential and RM-D, Duplex (To be changed upon project approval) Highest and Best Use The proposed multi-family condominium apartment complex reasonably represents the Highest and Best Use of the subject property, as at the effective date of this report. Estimated Value By Cost Approach Direct Comparison Approach Final Estimate of Value $16,000,000 (Assuming fully complete and sold out) Estimated Value of Site $ 2,941,000 (With approvals in place) Date of Inspection September 24, 2008 Effective Date of Valuation September 24, 2008 (Subject to Full Completion) PART ONE  BASIS OF THE APPRAISAL ASSUMPTIONS AND LIMITING CONDITIONS The conclusions expressed in this appraisal report are subject to the following assumptions and limiting conditions and any others that may be set out in the report. 1. This report was prepared by C.D. (Chris) Blanchette, AACI, P. App., of Collingwood Appraisals Ltd., at the request of Surrey Central City Holdings Ltd., the client. The purpose of this report is to provide an opinion of the market value of the herein described real property. Neither possession of this report nor a copy of it carries the right of publication. All copyright is reserved by the author. It follows, therefore, that without the prior authorizations described here and in Paragraph 8 below, no other person may rely upon the report and consequently, all liability in that respect is denied. This report may be relied upon by the clients preferred lending provided that the report bears the original signature of the author. 2. This report is prepared in accordance with the regulations governing the preparation of all appraisal reports, known as the Canadian Uniform Standards of Professional Appraisal Practice (The Canadian Uniform Standards), effective January 1st, 2007, as set out by the Appraisal Institute of Canada. As stipulated within the definitions, an appraiser may communicate his/her opinion of value in writing in one of three general formats being a) Narrative being comprehensive and detailed; b) Short Narrative being concise and briefly descriptive, and c) Form being a standardized format combining check-off boxes and short narrative comments (commonly used when valuing single-family dwelling residential properties). Other than the Form report, appraisers have relatively wide latitude when it comes to tailoring a given report to suit the circumstances of the assignment. It is incumbent upon the professional appraiser to communicate his/her property descriptions, market analyses, opinions and conclusions in a format that properly suits the purpose and function of the assignment and the professional responsibility undertaken by the appraiser in completing the work. 3. While expert in appraisal matters, the author is not qualified and does not purport to give legal advice. The property has been valued based upon the assumption that: a. the legal description as shown is correct; b. title to the property is good and marketable; c. there are no encroachments, encumbrances, restrictions, leases or covenants that would in any way affect the valuation, except as expressly noted herein; d. the interpretation of any lease(s), rightsof way, easements, encroachments, and other contractual agreements pertaining to the ownership and operation of the property, as summarized in this report, is correct, and such agreements are fully enforceable; e. the existing use is a legal use which may be continued by any purchaser from the existing owner; f. there is no action, suit, proceeding or investigation pending that would adversely influence the value. Because these assumptions have been made, no investigation, legal or otherwise, has been undertaken which would verify these assumptions except as expressly noted herein. 4. The author has not made any queries regarding legal survey, engineering reports, soil analysis, or environmental study to discover any inherent or hidden condition in the property, and therefore none has been made and no responsibility can be assumed concerning these matters. a. The author is not a qualified surveyor (and no legal survey concerning the subject property has been provided). Sketches, drawings, diagrams, photographs etc. are presented in this report for the limited purpose of illustration and are not to be relied upon for any other purpose. b. The author is not a qualified building inspector. The appraiser has not inspected woodwork or other parts of the structure (if applicable), which are covered, unexposed or inaccessible and we are therefore unable to report that suchparts of the property are free of rot, beetle or other defects. c. The existence of potentially hazardous material, including (without limitation to), asbestos, urea-formaldehyde foam insulation, polychlorinated biphenyl, petroleum leakage, or agricultural chemicals, which may or may not be presenton the property, were not called to the attention of nor did the appraiser become aware of during the inspection; nor does the appraiser have any knowledge of the existence of such materials on or in the property, unless otherwise stated. The appraiser, however, is not qualified to detect such substances, and no responsibility is assumed for any such conditions, nor for any expertise or engineering knowledge required to discover them. If suchsubstances exist, this may have an effect on the value of the property, and this estimate of value may not reflect actual value as it is predicated on the assumption that there is no such condition on or in the property or in suchproximity thereto that would cause a loss in value. d. The author is not qualified to give engineering advice. It is assumed that there are no patent or latent defects in the subject improvements (if applicable), that no objectionable materials are present, that they are structurally sound and in need of no immediate repairs, unless expressly noted in this report. No soil tests have been made, nor have tests been done of the heating, plumbing, air-conditioning or other systems and, for the purpose of this opinion, they are assumed to be in good working order. 5. Market data has been obtained, in part, from documents at the land registry office, or as reported by the local real estate board and BC Assessment. As well as using such documented and generally reliable evidence of market transactions, it may also be necessary to rely on hearsay evidence from parties involved in some transactions. This may include both the parties to the transaction or their agents. Except as noted herein, a reasonable attempt has been made to verify all such information. 6. The property is assumed to be in full compliance with applicableregulations and laws, and no investigation has been undertaken with the local zoning office, the fire department, the building inspector, the health department or any other government regulatory agency unless otherwise stated in this report. The subject property must comply with such government regulations and, if it does not comply, its noncompliance may affect market value. To be certain of compliance, further investigations may be necessary. 7. Because market conditions, including economic, social and political factors, change rapidly and, on occasion, without warning, the market value expressed as of the date of this appraisal cannot be relied upon to estimate the market value as of any other date except with further advice of the appraiser. 8. Possession of this report, or copy thereof, does not carry with it the right of publication. All copyright is reserved to the author and is considered confidential by the author and the client. It shall not be disclosed, quoted from or referred to, in whole or in part, or published in any manner, without the express written consent of the appraiser. This is subject only to confidential review by the Appraisal Institute of Canada, as provided in the Code of Ethics, Standards of Professional Conduct, and Standards of Professional Practice of the Institute. 9. The compensation for services rendered in connection with this report does not include a fee for court or tribunal preparation or appearance, which fee(s) must be negotiated separately. However, neither this nor any other of these Limiting Conditions is an attempt to limit the use that might be made of this report should it properly become evidence in a judicial or quasi-judicial proceeding. In such a case, it is acknowledged that it is the court or tribunal that will decide the use of the report that best serves the administration of justice. 10. Any separation of the total valuation in this report (i.e. within the Cost Approach if applicable), between land and improvements applies only under the existing program of utilization. The separate values for land and buildings (if applicable) must not be used in conjunction with any other appraisal and are invalid if so used. 11. Any chattels referenced in the body of this report are included as an integral part of the real property and have not been inventoried or separately valued. DEFINITION OF THE APPRAISAL PROBLEM Purpose and Function of Report The purpose of this report is to provide an opinion of the fair market value of the described real property, as at September 24, 2008. The function of this report is to assist in the decision making process in connection with the placement of first mortgage financing against the described real property and to facilitate the potential sale of an interest in the project. Civic Address The subject property is located at: 13523 - 13549 - 96th Avenue, Surrey, BC. Legal Description The subject is legally described as: Lot 3, Block 5 North, Section 34, Range 2 West, Plan 12954. Lot 207, Section 34, Range 2 West, Plan 51457. Strata Lots 1 and 2, Section 34, Range 2 West, Strata Plan NWS652. Property Rights Appraised The property rights appraised within this report are those of the Fee Simple Estate, which includes the right to sell the property, occupy it, lease it, develop it, (subject to regulatory controls), give it away, or refuse to take any action at all. This is considered to be the most complete form of property ownership under existing law. Encumbrances on Title According to the terms of reference (provided verbally), for this report, the subject property is being appraised as though free and clear of all restrictive encumbrances (unless otherwise noted below); therefore, this analysis will be based on the merits of the land as is, and in consideration of its Highest and Best Use. Our review of a current BC Online computer generated abstract of the Certificates of Title for the four subject properties, printed on or about the effective date of this valuation, hasindicated that the existing titles are free and clear of all restrictive encumbrances, as at the effective date of this report. Your attention is directed to the Addendum of this report and a copy of the current title abstracts. Effective Date of the Appraisal The effective date of this appraisal is September 24, 2008, subject to full completion and receipt of an occupancy permit, with all work in conjunction with this report completed over the following few days. The proposed development site was inspected and photographed on September 24, 2008. Sales History and Ownership The current title abstracts indicate that the four properties were acquired in July, October, and December, 2007, as an assembly. Public records indicate that the duplex property at 13547 and 13549  96th Avenue sold in June 2005, for $165,000 per unit, or $330,000 for both sides, to an investor. The other two single family dwellings have not been publically listed or sold within the past three years. There is no record of any of the four properties being listed for sale in conjunction with the latest acquisition in 2007; therefore, we assumethe previous owners were contacted privately by the current owner/developer or by an agent working on the developers behalf. Definition of Market Value The Appraisal Institute of Canada has adopted various definitions of market value over the years. The most recently accepted definition is embodied within the Canadian Uniform Standards of Professional Appraisal Practice regulations as follows: The most probable price which a property should bring in a competitive and open market under all conditions requisite to a fair sale, the buyer and seller each acting prudently and knowledgeably, and assuming the price is not affected by undue stimulus. Implicit in this definition are the consummation of a sale as of a specified date and the passing of title from seller to buyer under conditions whereby: 1. buyer and seller are typically motivated; 2. both parties are well informed or well advised and acting in what they consider their best interests; 3. a reasonable time is allowed for exposure in the open market; 4. payment is made in terms of cash in Canadian dollars, or in terms of financial arrangements comparable thereto; and 5. the price represents the normal consideration for the property sold, unaffected by special or creative financing or sales concessions granted, by anyone associated with the sale. The subject property will be valued in accordance with this definition. Scope of the Appraisal 1. This is a Narrative Appraisal Report that is intended to comply with the reporting requirements set forth under the Canadian Uniform Standards of Professional Appraisal Practice. As such, it presents a full discussion of the relevant data, reasoning, and analyses that were used in the appraisal process to develop the opinion of value. The information contained in this report is specific to the needs of the client and the Highest and Best Use of the property. This is a prospective appraisal whereby the estimated market value of the property is based on the full completion of a proposed residential condominium project containing 76 suites in a four storey plus underground parkade building. The value is only valid if the project as presented to the writer is fully complete. 2. An inspection of the proposed development site was made on September 24, 2008. The photographs included in this report were taken on the date of inspection. The existing improvements will be razed to make way for the new project and therefore were not inspected. 3. The site description is based upon the physical inspection, as well as legal maps prepared by the city and the registered subdivision plans. Various aerial photographs were also reviewed. 4. Zoning and Community Plan information is based upon the publications available from the applicable jurisdiction. No discussions were made with city planning officials other than those specifically referenced in the appropriate section. Since the OCP for the City of Surrey clearly identifies the subject property and surrounding area as being designated for multi-family residential development, no detailed inquiries of the City planning department were considered necessary. 5. In developing the highest and best use for the property, an analysis was made of data compiled in the steps noted above. In addition, a study of the market for this type of property was made to determine whether the existing improvements, if any, provide an economic return to the property. We have also considered the current climate for multifamily residential development in the subject neighbourhood and the Lower Mainland at large. 6. In developing approaches to value, the market data used was collected from the office files of Collingwood Appraisals Ltd., other appraisers, Realtors®, publications of the local Real Estate Board and ICI Data Systems, RealNet, the New WestminsterLand Title Office, and BC Assessment. The data was examined, and where appropriate or deemed necessary by the appraiser, discussions were held with those parties familiar with the relevant transactions. 7. Title deeds to the subject property have been reviewed. The applicable restrictions and other encumbrances affecting the property have been taken into account in this valuation. All four titles for the assembled lots are free and clear of any encumbrances. 8. The plans provided and upon which our description of the proposed multi-family residential complex are based, were reduced preliminary concept plans without detailed structural, mechanical, electrical, or architectural components. We assume the final plans will contain the same size and number of units and that the quality of finish will be average to above average, as no finishing specifications were provided. 9. We did not complete technical investigations such as: 
